Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 21-cv-60790-BLOOM/Valle

  LOUIS VUITTON MALLETIER,

            Plaintiff,

  v.

  AAALVSALE.COM, et al.,

        Defendants.
  _____________________________/

                 ORDER ON MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

            THIS CAUSE is before the Court upon Plaintiff’s Louis Vuitton Malletier (“Plaintiff”),

  Motion for Entry of Final Default Judgment Against Defendants, ECF No. [25] (“Motion”), filed

  on May 27, 2021. A Clerk’s Default was entered against Defendants on May 21, 2021, ECF No.

  [23], as Defendants failed to appear, answer, or otherwise plead to the Complaint, ECF No. [1],

  despite having been served. See ECF No. [17]. The Court has carefully considered the Motion, the

  record in this case, the applicable law, and is otherwise fully advised. For the following reasons,

  Plaintiff's Motion is GRANTED.

       I.       INTRODUCTION

            Plaintiff sued Defendants for trademark counterfeiting and infringement under § 32 of the

  Lanham Act, 15 U.S.C. § 1114; false designation of origin under § 43(a) of the Lanham Act,

  15 U.S.C. § 1125(a); cybersquatting under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(d);

  common-law unfair competition; and common-law trademark infringement. The Complaint

  alleges that Defendants are promoting, advertising, distributing, offering for sale and selling goods

  bearing and/or using counterfeits and confusingly similar imitations of Plaintiff’s registered

  trademarks within the Southern District of Florida through the fully interactive commercial
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 2 of 24

                                                               Case No. 21-cv-60790-BLOOM/Valle


  Internet websites and supporting domains operating under their domain names identified on

  Schedule “A” attached to Plaintiff’s Motion for Entry of Final Default Judgment (the “Subject

  Domain Names”). See ECF No. [25] at 16-21.

           Plaintiff further asserts that Defendants’ unlawful activities have caused and will continue

  to cause irreparable injury to Plaintiff because Defendants have (1) deprived Plaintiff of its right

  to determine the manner in which its trademarks are presented to the public through

  merchandising; (2) defrauded the public into thinking Defendants’ goods are goods authorized

  by Plaintiff; (3) deceived the public as to Plaintiff’s association with Defendants’ goods and the

  websites that market and sell the goods; and (4) wrongfully traded and capitalized on Plaintiff’s

  reputation and goodwill, as well as the commercial value of Plaintiff’s trademarks.

           In its Motion, Plaintiff seeks the entry of default final judgment against Defendants1 in an

  action alleging trademark counterfeiting and infringement, false designation of origin,

  cybersquatting, common-law unfair competition, and common-law trademark infringement.2

  Plaintiff further requests that the Court (1) enjoin Defendants from producing or selling goods that

  infringe its trademarks; (2) disable, or at Plaintiff’s election, transfer the domain names at issue

  to Plaintiff; (3) assign all rights, title, and interest, to the domain names to Plaintiff and

  permanently delist or deindex the domain names from any Internet search engines; (4)

  permanently cease all services to Defendants in connection with the domain names at issue; and

  (5) permanently close the domain registration accounts in which the domain names at issue are

  located.




  1
   Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on
  Schedule “A” of Plaintiff’s Motion, and Schedule “A” of this Order. See ECF No. [25] at 16-21.
  2
      Louis Vuitton chooses not to seek an award of statutory damages in connection with its claims.


                                                    2
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 3 of 24

                                                                  Case No. 21-cv-60790-BLOOM/Valle


            Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “[A]

  defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV,

  Inc. v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd.

  v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default

  judgment is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the

  defendant is not held to admit facts that are not well pleaded or to admit conclusions of law, the

  court must first determine whether there is a sufficient basis in the pleading for the judgment to

  be entered. See id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability

  is well-pled in the complaint, and is therefore established by the entry of default. . .”). Upon a

  review of Plaintiff’s submissions, it appears there is a sufficient basis in the pleading for the default

  judgment to be entered in favor of Plaintiff.

      II.      FACTUAL BACKGROUND3

            Plaintiff Louis Vuitton Malletier is the owner of the entire right, title and interest in and to

  the Louis Vuitton trademarks, which are valid and registered on the Principal Register of the

  United States Patent and Trademark Office (the “Louis Vuitton Marks”):

                  Registration     Registration
Trademark                                                         Class(es) / Relevant Goods
                   Number             Date
                                                IC 18. Trunks, valises, traveling bags, satchels, hat boxes
                                  September 20,
                   0,297,594                    and shoe boxes used for luggage, hand bags, and
                                      1932
                                                pocketbooks.
  LOUIS                             August 10,
                   1,045,932                      IC 18. Luggage and ladies’ handbags.
 VUITTON                              1976




  3
    The factual background is taken from Plaintiff’s Complaint, ECF No. [1], Plaintiff’s Motion
  for Entry of Final Default Judgment Against Defendants, ECF No. [25], and supporting evidentiary
  submissions.


                                                       3
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 4 of 24

                                                        Case No. 21-cv-60790-BLOOM/Valle


                                      IC 18. Trunks, valises, traveling bags, satchels, hat boxes
                          January 10,
             1,519,828                and shoe boxes used for luggage, hand bags,
                             1989
                                      pocketbooks.

                                        IC 25. Clothing for men and women, namely, shawls,
             1,770,131   May 11, 1993
                                        sashes, scarves; headgear.

                                       IC 16. Stationery, pads of stationery, calendars, indexes
                                       for articles made for travellers, notebooks, envelopes;
                                       writing paper, office requisites in the nature of writing
                         September 28,
             1,794,905                 pads, pencil holders, pen cases, pencil cases, nibs, nibs
                             1993
                                       of gold, inkwells, inkstands.
                                       IC 25. Clothing for men and women; namely belts,
                                       shawls, sashes, scarves; footwear headgear.
                         November 28, IC 14. Jewelry, watches and straps for wrist watches.
             1,938,808
                            1995      IC 24. Travel blankets made of textile.
                                        IC 14. Watches and straps for wrist watches.
                                        IC 16. Catalogues featuring luggage and travel
                                        accessories, bags, small leather goods, and garments;
                                        notebooks, anthologies, and pamphlets referring to
                                        travel; calendars; telephone indexes; fountain pens,
                                        ballpoint pens, nibs, covers for pocket and desk diaries,
                                        and checkbook holders.
                                        IC 18. Trunks; traveling trunks; suitcases; traveling bags;
                                        luggage; garment bags for travel; hat boxes for travel;
  LOUIS
             1,990,760   August 6, 1996 shoe bags for travel; umbrellas; animal carriers;
 VUITTON
                                        rucksacks; haversacks; leather or textile shopping bags;
                                        beach bags; handbags; vanity cases sold empty; attaché
                                        cases; tote bags, travel satchels; clutch bags; briefcases;
                                        wallets; pocket wallets; credit card cases; business card
                                        cases; bill and card holders; checkbook holders; key
                                        cases; change purses; briefcase-type portfolios.
                                        IC 24. Travel blankets
                                        IC 25. Shirts; sweatshirts; polo shirts; T-shirts;
                                        headwear; jackets; ties; belts; shawls; scarves.




                                             4
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 5 of 24

                                                         Case No. 21-cv-60790-BLOOM/Valle


                                        IC 14. Goods made of precious metals, namely, shoe
                                        ornaments, ornamental pins; jewelry, namely, rings, ear
                                        rings, cufflinks, bracelets, charms, necklaces; horological
                                        instruments, straps for watches, watches and wrist-
                                        watches, and cases for watches.
                                        IC 18. Goods made of leather or imitations of leather are
                                        not included in other classes, namely, boxes made from
                                        leather; trunks, valises, traveling bags, luggage for travel,
                                        garment bags for travel, vanity cases sold empty,
             2,177,828   August 4, 1998
                                        rucksacks, hand bags, beach bags, shopping bags,
                                        shoulder bags, attaché cases, briefcases, and fine leather
                                        goods, namely, pocket wallets, purses, leather key
                                        holders, business card cases, calling card cases, and
                                        credit card cases, umbrellas.
                                        IC 25. Clothing and underwear, namely, shirts,
                                        waistcoats, raincoats, skirts, coats, pullovers, trousers,
                                        dresses, jackets, shawls, stoles, scarves, neckties, pocket
                                        squares, belts, shoes, boots, and sandals.
                                        IC 14. Jewelry, namely, rings, ear rings, bracelets,
                                        charms, necklaces, horological instruments, straps for
                                        watches, watches, and wrist-watches, and cases for
                                        watches.
                                        IC 18. Goods made of leather or imitations of leather are
                                        not included in other classes, namely, boxes made from
                                        leather; trunks, valises, traveling bags, luggage for travel,
                                        garment bags for travel, vanity cases sold empty,
                          August 18,
             2,181,753                  rucksacks, hand bags, beach bags, shopping bags,
                             1998
                                        shoulder bags, attaché cases, briefcases, and fine leather
                                        goods, namely, pocket wallets, purses, leather key
                                        holders, business card cases, calling card cases, credit
                                        card cases, and umbrellas.
                                        IC 25. Clothing and underwear, namely, shirts,
                                        waistcoats, raincoats, skirts, coats, pullovers, trousers,
                                        dresses, jackets, shawls, stoles, scarves, neckties, pocket
                                        squares, belts, shoes, boots, and sandals.
                                        IC 25. Clothing, namely, sweaters, shirts, sweatshirts,
                                        polo shirts, t-shirts, suits, waistcoats, raincoats, skirts,
                                        coats, pullovers, trousers, dresses, jackets, shawls, stoles,
             2,361,695   June 27, 2000
                                        scarves, neckties, pocket squares, pocket handkerchief
                                        squares for wear, gloves, ties, belts, bathing suits, shoes,
                                        boots and sandals, and hats.




                                             5
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 6 of 24

                                                        Case No. 21-cv-60790-BLOOM/Valle


                                        IC 18. Goods made of leather or imitations of leather not
                                        included in other classes, namely, boxes of leather
                                        principally used for travel purposes, trunks, valises,
                          August 22,    traveling bags, * traveling sets for containing cosmetics
             2,378,388
  LOUIS                     2000        and jewelry, * handbags, beach bags, shopping bags,
 VUITTON                                shoulder bags, brief cases, pouches, fine leather goods
  PARIS                                 namely, pocket wallets, purses, key cases, business card
                                        cases, credit card cases.
                                        IC 25. Clothing and underwear, namely, shirts, polo
                                        shirts, t-shirts, waistcoats, raincoats, skirts, coats,
                          October 31,
             2,399,161                  trousers, dresses, jackets, shawls, stoles, scarves,
                             2000
                                        neckties, gloves, ties, belts, bathing suits, shoes, boots
                                        and sandals, hats.
                                        IC 14. Jewelry including rings, earrings, cuff links,
                                        bracelets, charms, necklaces, and medallions;
                                        horological and chronometric instruments and apparatus,
                                        namely, watches,
                                        IC 18. Travel bags, travel bags made of leather; luggage
                                        trunks and valises, garment bags for travel, vanity-cases
                                        sold empty; rucksacks, shoulder bags, handbags; attaché
                          October 14,   cases, briefcases, drawstring pouches, pocket wallets,
             2,773,107
                             2003       purses, umbrellas, business card cases made of leather or
                                        of imitation leather, credit card cases made of leather or
                                        of imitation leather; key holders made of leather or of
                                        imitation leather.
                                        IC 25. Clothing, namely, shirts, T-shirts, belts, scarves,
                                        neck ties, shawls, skirts, raincoats, overcoats, trousers,
                                        jeans, pullovers, frocks, highheeled shoes, low-heeled
                                        shoes, boots, tennis shoes; hats
                                        IC 14: jewelry, namely, rings, earrings, cuff links,
                                        bracelets, charms, necklaces, (( tie pins, and medallions;
  LOUIS                  November 23,   keyrings made of precious metal; )) horological and
             2,904,197
 VUITTON                    2004        chronometric instruments, namely, watches, wrist-
                                        watches, (( clocks, )) (( alarm clocks; )) straps for wrist-
                                        watches and watch cases.
                                        IC 009. Optical instruments and apparatus, namely,
                                        spectacles, eyeglasses, spectacle cases.
  LOUIS                  December 7,
             2,909,003                  IC 024. Textiles and textile goods, namely, household
 VUITTON                    2004
                                        linen including bed [ and bath ] linen [, handkerchiefs of
                                        textile ].




                                            6
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 7 of 24

                                                       Case No. 21-cv-60790-BLOOM/Valle


                                       IC 09. Spectacles, sunglasses and spectacle cases.
                                       IC 14. Jewelry, namely, rings, earrings and ear clips, cuff
                                       links, bracelets, charms, necklaces, tie pins, medallions;
                                       horological and chronometric apparatus and instruments,
                                       namely, watches, watch cases, alarm clocks; jewelry
                                       boxes of precious metal, their alloys or coated therewith.
                                       IC 18. Leather and imitation leather products, namely,
                                       traveling bags, traveling sets comprised of bags or
                                       luggage, trunks and suitcases, garment bags for travel
             3,107,072   June 20, 2006
                                       purposes; vanity cases sold empty, rucksacks, shoulder
                                       bags, handbags, attaché cases, document wallets and
                                       briefcases made of leather, pouches made of leather,
                                       wallets, purses, key cases, business card cases, credit
                                       card cases; umbrellas.
                                       IC 25. Clothing and undergarments, namely, shirts, tee-
                                       shirts, belts, scarves, neckties, shawls, skirts, raincoats,
                                       overcoats, trousers, denim trousers, dresses, jackets,
                                       sashes for wear, bathing suits, shoes, boots.
                                       IC 18: boxes of leather or imitation leather for packaging
                                       and carrying goods, trunks, suitcases, traveling sets
                                       comprised of matching luggage, traveling bags, luggage,
                                       garment bags for travel, ((vanity cases not fitted, ))
                          February 17, toiletry cases sold empty, rucksacks, satchels, handbags,
             3,576,404
                             2009      beach bags, leather shopping bags, sling bags, suit
                                       carriers, shoulder bags, waist bags, purses, travel cases,
                                       briefcases, briefcase-type portfolios, leather pouches,
                                       wallets, change purses, key cases, business card cases,
                                       calling card cases.




                                            7
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 8 of 24

                                                      Case No. 21-cv-60790-BLOOM/Valle


                                      IC 03. Soaps for personal use; perfumery; essential oils;
                                      cosmetics; creams for the hair, face, and body; lotions
                                      for the hair, face, and body; shower and bath gels;
                                      shower and bath preparations; shampoos; make-up
                                      preparations, namely, foundations, lipsticks, eye
                                      shadows, mascara, make-up powder, and nail polish.
                                      IC 09. Sunglasses; spectacles; optical lenses; spectacle
                                      cases; telephones; mobile telephones; smart phones; PC
                                      tablets; personal digital assistants; MP3 players;
                                      accessories for telephones, mobile telephones, smart
                                      phones, PC tablets, personal digital assistants, and MP3
                                      players, namely, hands-free kits for telephones, batteries,
                                      covers, housings, façades, chargers, hand straps, and
                                      neck straps.
                                      IC 14. Jewelry; key rings of precious metal; tie pins;
                                      medallions; jewelry boxes; watches; watch bands; alarm
                                      clocks; cases for timepieces.
                                      IC 16. Printed matter, namely, pamphlets, catalogs, and
                                      books in the field of travel, luggage, luxury goods,
                                      fashion, clothing, sports, the arts; publications, namely,
                                      brochures and booklets in the field of travel, luggage,
                                      luxury goods, fashion, clothing, sports, the arts;
                         August 21,   stationery; stationery articles, namely, note pads, writing
             4,192,541
                           2012       books, drawing books, calendars, agendas, notebooks,
                                      envelopes, letter paper, and index cards; covers for
                                      diaries, indexes, and pads; office requisites, namely,
                                      letter trays, paper cutters, pencils, inkstands, inkwells,
                                      paperweights, pencil holders, pen holders, writing pads,
                                      pens, balls, and nibs for pens; postcards; paper labels;
                                      newspapers; printed documents, namely, printed
                                      certificates.
                                      IC 18. Boxes of leather or imitation leather for
                                      packaging and carrying goods; traveling bags; leather
                                      traveling sets of luggage; trunks; suitcases; garment bags
                                      for travel; vanity cases sold empty; toiletry bags sold
                                      empty; backpacks; handbags; attaché cases; leather
                                      document cases; wallets; purses; leather key cases;
                                      umbrellas.
                                      IC 24. Textiles and textile goods, namely, bath linen, bed
                                      linen, table linen, towels, bed covers, textile table cloths.
                                      IC 25. Clothing, namely, underwear, shirts, tee-shirts,
                                      pullovers, skirts, dresses, trousers, coats, jackets, belts
                                      for clothing, scarves, sashes for wear, gloves, neckties,
                                      socks, bathing suits; footwear; headwear.
                                      IC 34. Cigar and cigarette cases of leather and imitation
                                      leather.



                                          8
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 9 of 24

                                                       Case No. 21-cv-60790-BLOOM/Valle


                                      IC 09. Optical apparatus, namely, binoculars; blank USB
                                      sticks; spectacles; sunglasses; spectacle frames; spectacle
                                      glasses; spectacle cases; accessories for telephones,
                                      mobile phones, smart phones, tablet devices, PDAs, and
                                      MP3 Players, namely, covers, neck straps, neck cords,
                                      and bags and cases specially adapted for holding or
                                      carrying portable telephones and telephone equipment
                                      and accessories.
                                      IC 16. Paper bags; boxes of cardboard or paper;
                                      cardboard and paperboard envelopes and pouches for
                                      packaging; plastic materials for packaging, namely,
                                      bags; posters; pamphlets referring to travel; postcards;
                                      catalogs featuring luggage, travel accessories, bags,
                                      small leather goods, and clothing; paper labels; trading
                                      cards; greeting cards; business cards; invitation cards;
                                      printed publications, namely, books, newspapers,
                                      leaflets, and magazines featuring luggage, travel
                                      accessories, purses, small leather goods, and clothing;
                                      bookbinding materials; printed photographs; photograph
  LOUIS                               albums; stationery, namely, note pads, desk pads, writing
             4,530,921   May 13, 2014
 VUITTON                              pads, drawing pads, envelopes, note paper; calendars;
                                      pocket calendars; note books; telephone indexes; diary
                                      covers; diaries; office requisites, namely, letter trays,
                                      paper knives, ink stands, inkwells, paper weights, pencil
                                      holders, pen holders, pencil tubs, blotting pads, pencils,
                                      fountain pens, rubber erasers, pen cases; printing types;
                                      printing blocks; table linens of paper.
                                      IC 25. Clothing, namely, pullovers, vests, shirts, tee-
                                      shirts, trousers, jackets, suits, coats, rain coats,
                                      waterproof jackets, waterproof pants, overcoats, parkas,
                                      skirts, dresses, pajamas, dressing gowns, nightgowns,
                                      robe, gloves, neck ties, belts for clothing, leather belts,
                                      scarves, pocket squares, sashes for wear, shawls,
                                      stockings, socks, tights, braces for clothing, suspenders,
                                      stoles, underwear, lingerie, bathing suits; headwear;
                                      shoes; slippers; boots; half-boots.
                                      IC 26. Buttons; hooks and eyes; shoe buckles; hair
                                      accessories, namely, hair pins, barrettes, hair bows, hair
                                      clips, hair bands, hair wraps; hair ornaments; brooches
                                      for clothing; clothing fasteners, namely, scarf holders.




                                            9
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 10 of 24

                                                            Case No. 21-cv-60790-BLOOM/Valle


                                            IC 09. Optical apparatus, namely, binoculars; blank USB
                                            sticks; spectacles; sunglasses; spectacle frames; spectacle
                                            glasses; spectacle cases; accessories for telephones,
                                            mobile phones, smart phones, tablet devices, PDAs, and
                                            MP3 players, namely, covers, neck straps, neck cords,
                                            and bags and cases specially adapted for holding or
                                            carrying portable telephones and telephone equipment
                                            and accessories.
                                            IC 16. Paper bags, boxes of cardboard or paper,
                                            cardboard and paperboard envelopes and pouches for
                                            packaging; plastic materials for packaging, namely,
                                            bags; posters; pamphlets referring to travel; postcards;
                                            catalogs featuring luggage, travel accessories, bags,
                                            small leather goods, and clothing; paper labels; trading
                                            cards; greeting cards; business cards; invitation cards;
                              September 30,
                4,614,736                   printed publications, namely, books, newspapers,
                                  2014
                                            leaflets, and magazines featuring luggage, travel
                                            accessories, purses, small leather goods, and clothing;
                                            bookbinding materials; printed photographs; photograph
                                            albums; stationery, namely, note pads, desk pads, writing
                                            pads, drawing pads, envelopes, note paper; calendars;
                                            pocket calendars; note books; telephone indexes; diary
                                            covers; diaries; office requisites, namely, letter trays,
                                            paper knives, ink stands, inkwells, paper weights, pencil
                                            holders, pen holders, pencil tubs, blotting pads, pencils,
                                            fountain pens, rubber erasers, pen cases; printing types;
                                            printing blocks; table linens of paper.
                                            IC 26. Buttons; hooks and eyes; shoe buckles; hair
                                            accessories, namely, hair pins, barrettes, hair bows, hair
                                            clips, hair bands, hair wraps; hair ornaments; brooches
                                            for clothing; clothing fasteners, namely, scarf holders.

  See Declaration of Hadrien Huet, ECF No. [6-2] at ¶ 4; ECF No. [1-3] (containing Certificates of

  Registrations for the Louis Vuitton Marks at issue). The Louis Vuitton Marks are used in

  connection with the manufacture and distribution of high quality luxury goods in the categories

  identified above. See Declaration of Hadrien Huet, ECF No. [6-2] at ¶¶ 4-5.




                                                 10
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 11 of 24

                                                               Case No. 21-cv-60790-BLOOM/Valle


         Defendants, through the various fully interactive,4 commercial Internet websites and

  supporting domains operating under the domain names identified on Schedule “A” hereto (the

  “Subject Domain Names”), have advertised, promoted, offered for sale, or sold goods bearing what

  Plaintiff has determined to be counterfeits, infringements, reproductions, or colorable imitations

  of the Louis Vuitton Marks. See Declaration of Hadrien Huet, ECF No. [6-2] at ¶¶ 9-11.

         Although each Defendant may not copy and infringe each Louis Vuitton Mark for each

  category of goods protected, Plaintiff has submitted sufficient evidence showing each Defendant

  has infringed, at least, one or more of the Louis Vuitton Marks at issue. See Declaration of Hadrien

  Huet, ECF No. [6-2] at ¶¶ 10-11). Defendants are not now, nor have they ever been, authorized or

  licensed to use, reproduce, or make counterfeits, reproductions, or colorable imitations of the Louis

  Vuitton Marks. See Declaration of Hadrien Huet, ECF No. [6-2] at ¶¶ 9-11.

         Plaintiff’s representative reviewed and visually inspected each Defendants’ Websites,

  including images reflecting the various items bearing the Louis Vuitton Marks offered for sale by

  Defendants through the Internet websites operating under the Subject Domain Names, and/or

  websites to which those domain names either automatically or manually redirect, and determined

  the products were non-genuine, unauthorized versions of Plaintiff’s products.

  See Declaration of Hadrien Huet, ECF No. [6-2] at ¶¶ 10-11.




  4
   Plaintiff asserts multiple Defendants use some of their Subject Domain Names to act as supporting
  domain names to direct traffic to their fully-interactive, commercial websites, including those
  operating under other Subject Domain Names, from which consumers can complete purchases. See
  Declaration of Stephen M. Gaffigan [5-3] at ¶ 2, n.1.


                                                   11
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 12 of 24

                                                               Case No. 21-cv-60790-BLOOM/Valle


     III.       ANALYSIS

                   A. Claims

                          1. Trademark Counterfeiting and Infringement Under 15 U.S.C. §
                             1114 (Count I)

            Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to cause

  confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on its

  trademark infringement claim under Section 32 of the Lanham Act, Plaintiff must demonstrate

  that (1) it had prior rights to the mark at issue; and (2) Defendants adopted a mark or name that

  was the same, or confusingly similar to Plaintiff’s trademark, such that consumers were likely to

  confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir.

  2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360

  (11th Cir. 1997)).

                          2. False Designation of Origin Under 15 U.S.C. § 1125(a) (Count II)

            To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

  Act, 15 U.S.C. § 1125(a), Plaintiff must prove that Defendants used in commerce, in connection

  with any goods or services, any word, term, name, symbol or device, or any combination thereof,

  or any false designation of origin that is likely to deceive as to the affiliation, connection, or

  association of Defendants with Plaintiff, or as to the origin, sponsorship, or approval, of

  Defendants’ goods by Plaintiff. See 15 U.S.C. § 1125(a)(1). The test for liability for false

  designation of origin under 15 U.S.C. § 1125(a) is the same as for a trademark counterfeiting and

  infringement claim – i.e., whether the public is likely to be deceived or confused by the similarity

  of the marks at issue. See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).



                                                   12
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 13 of 24

                                                             Case No. 21-cv-60790-BLOOM/Valle


                        3. Cybersquatting Under 15 U.S.C. § 1125(d) (Count III)

         The Anticybersquatting Consumer Protection Act (“ACPA”) protects the owner of a

  distinctive or famous trademark from another’s bad faith intent to profit from the trademark

  owner’s mark by registering or using a domain name that is identical or confusingly similar to, or

  dilutive of, the trademark owner’s mark without regard to the goods or services of the parties. See

  15 U.S.C. § 1125(d). “To prevail under the ACPA, a plaintiff must prove that (1) its mark is

  distinctive or famous and entitled to protection; (2) the defendant’s domain name is identical or

  confusingly similar to the plaintiff’s mark; and (3) the defendant registered or used the domain

  name with a bad faith intent to profit.” Bavaro Palace, S.A. v. Vacation Tours, Inc., 203 F. App’x

  252, 256 (11th Cir. 2006) (citing Shields v. Zuccarini, 254 F.3d 476, 482 (3d Cir. 2001)).

                        4. Common-Law Unfair Competition and Trademark Infringement
                           (Counts IV and V)

         Whether a defendant’s use of a plaintiff’s trademarks created a likelihood of confusion

  between the plaintiff’s and the defendant’s products is also the determining factor in the analysis

  of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester, No. 83-

  8381-Civ-Paine, 1986 WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for

  determining whether there is a likelihood of confusion, and thus trademark infringement, false

  designation of origin, and unfair competition under the common law of Florida, is set forth in

  John H. Harland, Inc. v. Clarke Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983.)”.); see also

  Boston Prof’l Hockey Ass’n, Inc. v. Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th

  Cir. 1975) (“As a general rule . . . the same facts which would support an action for trademark

  infringement would also support an action for unfair competition.”).




                                                  13
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 14 of 24

                                                              Case No. 21-cv-60790-BLOOM/Valle


          The analysis of liability for Florida common law trademark infringement is the same as the

  analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed

  Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

                  B. Liability

          The well-pled factual allegations of Plaintiff’s Complaint properly allege the elements for

  each of the claims described above. See ECF No. [1]. Moreover, the factual allegations in

  Plaintiff’s Complaint has been substantiated by sworn declarations and other evidence and

  establish Defendants’ liability under each of the claims asserted in the Complaint. Accordingly,

  default judgment pursuant to Federal Rule of Civil Procedure 55 is appropriate.

                  C. Injunctive Relief

          Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

  to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

  violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy of

  choice for trademark and unfair competition cases, since there is no adequate remedy at law for

  the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.

  Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

  1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

  available. See e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23. Defendants’ failure to

  respond or otherwise appear in this action makes it difficult for Plaintiff to prevent further

  infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D.

  Cal. 2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance

  that defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent

  injunctive relief.”).




                                                  14
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 15 of 24

                                                               Case No. 21-cv-60790-BLOOM/Valle


           Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

  suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

  favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

  Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiff has carried its burden on

  each of the four factors. Accordingly, permanent injunctive relief is appropriate.

           Specifically, in trademark cases, “a sufficiently strong showing of likelihood of

  confusion . . . may by itself constitute a showing of a substantial threat of irreparable harm.”

  McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss &

  Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the

  continued sale of thousands of pairs of counterfeit jeans would damage LS & Co.’s business

  reputation and might decrease its legitimate sales.”). Plaintiff’s Complaint alleges that Defendants’

  unlawful actions have caused Plaintiff irreparable injury and will continue to do so if Defendants

  are not permanently enjoined. See ECF No. [1]. Further, the Complaint alleges, and the

  submissions by Plaintiff show, that the goods promoted, advertised, offered for sale, and sold by

  Defendants are nearly identical to Plaintiff’s genuine products and that consumers viewing

  Defendants’ counterfeit goods post-sale would actually confuse them for Plaintiff’s genuine

  products. See id. “Defendants’ actions are likely to cause confusion of consumers at the time of

  initial interest, sale, and in the post-sale setting, who will believe all of Defendants’ goods are

  genuine goods originating from, associated with, and/or approved by Plaintiff.” See ECF No. [1]

  at 27.

           Plaintiff has no adequate remedy at law so long as Defendants continue to operate the

  Subject Domain Names because Plaintiff cannot control the quality of what appears to be its

  products in the marketplace. An award of monetary damages alone will not cure the injury to




                                                   15
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 16 of 24

                                                               Case No. 21-cv-60790-BLOOM/Valle


  Plaintiff’s reputation and goodwill that will result if Defendants’ infringing and counterfeiting

  actions are allowed to continue. Moreover, Plaintiff faces hardship from loss of sales and its

  inability to control its reputation in the marketplace. By contrast, Defendants face no hardship if

  they are prohibited from the infringement of Plaintiff’s trademarks, which is an illegal act.

         Finally, the public interest supports the issuance of a permanent injunction against

  Defendants to prevent consumers from being misled by Defendants’ products. See Chanel, Inc. v.

  besumart.com, 240 F. Supp. 3d 1283, 1291 (S.D. Fla. 2016) (“[A]n injunction to enjoin infringing

  behavior serves the public interest in protecting consumers from such behavior.”). The Court’s

  broad equity powers allow it to fashion injunctive relief necessary to stop Defendants’ infringing

  activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (1971) (“Once

  a right and a violation have been shown, the scope of a district court’s equitable powers to remedy

  past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the power of the

  Chancellor to do equity and to mould each decree to the necessities of the particular case.” (citation

  and internal quotation marks omitted)); United States v. Bausch & Lomb Optical Co., 321 U.S.

  707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme by prohibition

  of the use of admittedly valid parts of an invalid whole.”). District courts are expressly authorized

  to order the transfer or surrender of domain names in an in rem action against a domain name. See

  15 U.S.C. § 1125(d)(1)(C), (d)(2). However, courts have not limited the remedy to that context.

  See, e.g., Philip Morris USA v. Otamedia Ltd., 331 F. Supp. 2d 228, 230-31 (S.D.N.Y. 2004)

  (transferring Yesmoke.com domain name to plaintiff despite the fact that plaintiff did not own a

  trademark in the term “Yesmoke” and noting that 15 U.S.C. § 1125 “neither states nor implies that

  an in rem action against the domain name constitutes the exclusive remedy for a plaintiff aggrieved

  by trademark violations in cyberspace”); Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 853 (E.D.




                                                   16
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 17 of 24

                                                               Case No. 21-cv-60790-BLOOM/Valle


  Mich. 2006) (ordering the defendants to disclose all other domain registrations held by them and

  to transfer registration of a particular domain name to plaintiff in part under authority of 15 U.S.C.

  § 1116(a)).

           Defendants have created an Internet-based counterfeiting scheme in which they are

  profiting from their deliberate misappropriation of Plaintiff’s rights. Accordingly, the Court may

  fashion injunctive relief to eliminate the means by which Defendants are conducting their

  unlawful activities by disabling or transferring the Subject Domain Names and assigning all

  rights, title, and interest to the Subject Domain Names to Plaintiff, disabling, de-indexing or

  delisting the Subject Domain Names from any Internet search engine, permanently ceasing all

  services to Defendants in connection with the Subject Domain Names, including permanently

  deleting the Subject Domain Names from its DNS used for the DoH (1.1.1.1), and permanently

  closing the domain registration accounts in which the Subject Domain Names are located, where

  they may be disabled from further use as platforms for the sale of counterfeit goods. See ECF No.

  [25] at 13-14.

     IV.        CONCLUSION

           Based on the foregoing, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF

  No. [25], is GRANTED against those Defendants listed in the attached Schedule “A.” Final

  Default Judgment will be entered by separate order.

           DONE AND ORDERED in Chambers at Miami, Florida, on May 28, 2021.



                                                 _____________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE


  Copies to:
  Counsel of Record


                                                   17
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 18 of 24

                                                Case No. 21-cv-60790-BLOOM/Valle




                                       18
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 19 of 24

                                                     Case No. 21-cv-60790-BLOOM/Valle


                             SCHEDULE “A”
             DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME


                 Defendant
                                  Defendant / Subject Domain Dame
                  Number
                      1       aaalvsale.com
                      2       bestlvbag.com
                      3       fakeslouisvuitton.com
                      4       gotlouisvuitton.com
                      5       louis-sa.com
                      6       louistore.ru
                      7       louisvuitton24.com
                      8       louisvuittonbagmall.com
                      9       louisvuittonboutique.vip
                     10       louisvuittoncity.com
                     11       louisvuittondeal.vip
                     12       louisvuittonfemme.com
                     13       louisvuittonhk.com
                     14       louisvuittonid.com
                     15       louisvuitton-id.com
                     16       louisvuittonid.shop
                     17       louisvuitton-id.shop
                     18       louisvuittonmalaysia.shop
                     19       louisvuittonmode.com
                     20       louisvuittonn.online
                     21       louisvuittonn.vip
                     22       louisvuitton-ph.com
                     23       louisvuittonph.shop
                     23       louisvuitton-ph.store
                     23       louisvuittons.today
                     23       louisvuittonsg.live
                     23       louisvuittonsg.world
                     23       louisvuittonshop.today
                     24       louisvuittonphpp.com
                     25       louisvuittonppi.com
                     26       louisvuittonpro.com
                     27       louisvuittonpurse.net
                     28       louisvuittonreplicabags.org
                     29       louisvuittons.shop
                     30       louisvuitton-sg.com
                     31       louisvuitton-sgp.com
                     32       louisvuittonshop.live
                     33       louisvuittonshopping.live


                                         19
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 20 of 24

                                                    Case No. 21-cv-60790-BLOOM/Valle


                     34       louisvuittonsolde.com
                     35       louisvuittonsuperdiscount.shop
                     36       louisvuittonter.com
                     37       louisvuittonv.vip
                     38       louisvuittonvillage.com
                     39       lvecv.com
                     40       lvluxurybags.xyz
                     41       replicalvsell.com
                     42       replicaslouisvuitton.com
                     43       luxoii.com
                     43       bage.icu
                     43       bag-shop.online
                     43       bagsshop.icu
                     43       batt.shop
                     43       bbfl.icu
                     43       blvck.icu
                     43       finnmilesluxuryhomes.icu
                     43       funko.icu
                     43       geox.icu
                     43       gopro.icu
                     43       grih.icu
                     43       jabra.icu
                     43       jjre.icu
                     43       kmart.icu
                     43       leasetoownluxuryhomes.icu
                     43       lopo.club
                     43       louisvuittons-milano.icu
                     43       louisvuittonsoutletonline.icu
                     43       luxurybag.icu
                     43       luxurybrandshop.icu
                     43       luxury-shop.xyz
                     43       luxury-shops.icu
                     43       luxuryskinshop.icu
                     43       luxury-style.icu
                     43       lv-online-shop.icu
                     43       maloneluxurymarketing.icu
                     43       martinluxuryhomes.icu
                     43       mavi.icu
                     43       mcmhi.icu
                     43       mmmz.icu
                     43       mmxl.icu
                     43       myluxury.club
                     43       mytheresa.xyz


                                         20
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 21 of 24

                                                     Case No. 21-cv-60790-BLOOM/Valle


                     43       newseasonbag.icu
                     43       omio.icu
                     43       qlly.icu
                     43       qlvse.icu
                     43       shophandbag.top
                     43       shoppingbags.icu
                     43       tradesy.top
                     43       wkkj.icu
                     43       xmasgift.icu
                     43       yycx.icu
                     44       2020cokn.com
                     45       2020copy.com
                     46       acaxro.com
                     47       aeozv.com
                     48       ahandbags.com
                     49       aik-shop.com
                     50       alexcn.shop
                     51       alimorluxury.nl
                     52       angelbags.info
                     52       angelbags.pro
                     53       asibags.club
                     54       bagreplica.ru
                     55       bags-bag.net
                     56       bagsho.com
                     57       becomebag.com
                     58       brand-kingdom.com
                     59       brandsindustry.net
                     60       brendof-club.com
                     61       buildtote.com
                     62       byluxuryshopping.com
                     63       chinaluxurybag.com
                     64       closebags.com
                     65       collectbrand.com
                     66       copy432.com
                     67       copymm666.com
                     68       costbags.com
                     69       cozaka.com
                     70       crisandcoco.co
                     71       criticbags.com
                     72       cwen333.com
                     73       deathtote.com
                     74       dependbag.com
                     75       desgnrbrands.nl


                                        21
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 22 of 24

                                                   Case No. 21-cv-60790-BLOOM/Valle


                     76       discountretailbag.com
                     77       doubtbags.com
                     78       dresstote.com
                     79       ehinoh.com
                     80       ejfsbag.com
                     81       ekabags.club
                     82       elsebags.com
                     83       equaltote.com
                     84       exceptbags.com
                     85       exclusivekicks.co.uk
                     86       famebags.com
                     87       fasbags.com
                     88       fc888luxury.com
                     89       giybags.club
                     90       hacopy.com
                     91       handbagsonlinesales.com
                     92       happenbag.com
                     93       hebags.club
                     94       honbags.club
                     95       hubags.club
                     96       humanbags.com
                     97       idisad.com
                     98       igiwoc.com
                     99       ilebags.club
                    100       instockbags.com
                    101       istanbulbags.com
                    102       jwellis.ru
                    103       kjvips.com
                    104       labags.club
                    105       latterbag.com
                    106       lawobag.com
                    106       periclone.com
                    107       leibag.shop
                    108       lg4e62.vip
                    108       outaubags.com
                    108       qg5s63.vip
                    109       likelybag.com
                    110       likelybags.com
                    111       luiscanta.com
                    112       luxbag.ru
                    113       luxeborse.com
                    114       luxehandbageu.com
                    115       luxehandbagseu.com


                                        22
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 23 of 24

                                                   Case No. 21-cv-60790-BLOOM/Valle


                    116       lux-jp.com
                    117       luxmallac.com
                    118       luxurybagsi.com
                    119       luxurydrippers.online
                    120       luxury-dupes.com
                    121       mebbags.club
                    122       nasbags.club
                    123       ninki-111.com
                    124       noticebag.com
                    125       ogebags.club
                    126       onbags.club
                    127       otihop.com
                    128       outusbags.com
                    129       perfectfakehandbags.com
                    130       perfectkits.club
                    131       personbag.com
                    132       polbags.club
                    133       provebags.com
                    134       raisebags.com
                    135       replicabagselling.com
                    136       replicapursesshop.com
                    137       replicasbagsale.com
                    138       replicasbagshop.com
                    139       replybags.com
                    140       resbags.club
                    141       rwlbag.com
                    142       salecabag.com
                    143       saobag.com
                    144       sulbags.club
                    145       tihbags.club
                    146       toke333.com
                    147       top-qual.net
                    147       topqualm.com
                    147       xn--5-xz0gou.com
                    147       xn--6-xz0gou.com
                    147       xn--original-qk40bt8c.com
                    148       tracob.online
                    148       tracob.ru
                    149       tutbags.club
                    150       typebags.com
                    151       ulebags.club
                    152       underbags.com
                    153       usalbags.com


                                        23
Case 0:21-cv-60790-BB Document 26 Entered on FLSD Docket 05/28/2021 Page 24 of 24

                                                     Case No. 21-cv-60790-BLOOM/Valle


                    154       usaubags.com
                    154       usfsbags.com
                    154       xmwshjw.com
                    155       uscabags.com
                    156       usftbags.com
                    157       ushotbag.com
                    158       vogueaccent.com
                    159       voguebrands.net
                    160       vsnc333.com
                    161       wabagjp.net
                    162       wantmybags.com
                    163       weekbags.com
                    164       yayakopi.net
                    165       yourfashionoutlet.us




                                         24
